ACCEPTED
                                                                                                           12-14-00085-CV
                                                                                              TWELFTH COURT OF APPEALS
                                                                                                            TYLER, TEXAS
                                                                                                     6/12/2015 10:36:05 AM
                                                                                                             CATHY LUSK
                                                                                                                    CLERK


                                      HOWARD & DAVIS
                                          ATTORNEYS AT LAW
                                       100 E. FERGUSON, SUITE 1200                      FILED IN
                                            TYLER, TEXAS 75702                   12th COURT OF APPEALS
                                           PHONE (903) 533 9997                       TYLER, TEXAS
                                              FAX (903) 533 0260                 6/12/2015 10:36:05 AM
                                                                                      CATHY S. LUSK
DICK DAVIS                                                                                Clerk
ATTORNEY-MEDIATOR
BOARD CERTIFIED -
PERSONAL INJURY TRIAL LAW
TEXAS BOARD OF LEGAL SPECIALIZATION
ddavis@hdbtyler.com


                                                June 12, 2015


      via e-file

      Honorable Cathy S. Lusk
      Clerk, Twelfth Court of Appeals
      1517 West Front Street, Suite 354
      Tyler, TX 75702

                RE:    Case No.:     12-14-00085-CV
                       Trial Court Case Number: 60,086-B
                       Cowboy’s Retail & Wholesale Beverage Distribution, LLC, Kyle Gillin and Great
                       American Treating, Inc. V. Peggye Davis, Jim Davis, Jay Davis and Richard L.
                       Ray, Trustee

      Dear Ms. Lusk:

             This letter will confirm that I will be appearing on behalf of Brent Howard at oral argument
      scheduled in this case for June 16, 2016, at 8:30 a.m.

            If you need anything further from me regarding my appearance in this matter, please let me
      know. Thank you for your assistance in this matter.

                                                   Sincerely,

                                                   /s/ Dick Davis

                                                   Dick Davis
      DD:pc
      cc:   Mr. Richard L. Ray
            Mr. J. Bennett White